                Case 2:18-cr-00016-TSZ Document 642 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7    UNITED STATES OF AMERICA,

 8                           Plaintiff,
                                                        CR18-16 TSZ
 9         v.
                                                        ORDER
10    CLYDE McKNIGHT,

11                           Defendant.

12         The present conditions relating to Coronavirus Disease 2019 do not permit this
13 matter to be tried to a jury in the courthouse on the currently scheduled date. The Court

14 therefore ORDERS as follows:

15         (1)      The trial date of April 12, 2021, is CONTINUED to May 17, 2021. This
16 case will be the first criminal trial conducted after the courthouse re-opens, and it will

17 commence on May 17, 2021.

18         (2)      The period of time between April 12, 2021, and May 17, 2021, is excluded
19 under the Speedy Trial Act based on the Court’s finding that the ends of justice served by

20 the continuance of trial outweigh the best interest of the public and defendant in a speedy

21 trial. See 18 U.S.C. § 3161(h)(7)(A).

22

23

     ORDER - 1
            Case 2:18-cr-00016-TSZ Document 642 Filed 03/05/21 Page 2 of 2




 1         (3)   The Clerk is directed to send a copy of this Order to all counsel of record.

 2         IT IS SO ORDERED.

 3         Dated this 5th day of March, 2021.

 4

 5
                                                    A
                                                    Thomas S. Zilly
 6                                                  United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
